Appeal from a decision of the Workers’ Compensation Board, filed April 30, 1979. The board found "Based on the evidence of the record, particularly Dr. Poucher’s testimony and report, the claimant has a minimum causally related psychiatric disability subsequent to July 15, 1971.” The record as a whole contains substantial evidence to support the board’s finding. Decision affirmed, with costs to the Workers’ Compensation Board *722against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.